Title: From George Washington to James Rumsey, 2 July 1785
From: Washington, George
To: Rumsey, James

 

Sir,
Mt Vernon, 2d July 1785.

Early in last month I wrote you an answer to your letter of March 10th—and sent it under cover to my brother in Berkely, who happened at that time to be from home: the presumption is however, that you have received it ’ere this, and I shall not trouble you with a repetition of the sentiments therein contained.
In that letter I enclosed you a hand Bill of the proceedings of the Board of Directors, containing an Advertisement of their want of a Manager, two Assistants, some Overseers, and a number of Labourers; requesting that it might be exposed at some public place in the County where you live: those of the two first descriptions were required to meet the Directors at Alexandria on Yesterday; but whether the notice was too short, or that characters who are competent to the business are difficult to be met with, I shall not take upon me to determine; but none appearing with such testimonials of their abilities, industry & integrity, as the board conceived indispensably necessary for their justification—no agreement was made, but the 14th inst: appointed for them & others, to produce such, of their qualification for this business.
As I have imbibed a very favorable opinion of your mechanical abilities, and have had no reason to distrust your fitness in other respects; I took the liberty of mentioning your name to the Directors, & I dare say if you are disposed to offer your services, they would be attended to under favourable circumstances: but as this is a business of great magnitude, and good or ill impressions in the commencement of it will have a powerful effect on the minds of the Adventurers, & on the public opinion; and as the Directors are no more than Trustees of the Company, & of consequence must proceed circumspectly; Candour obliges me to observe to you, as I believe some of those who will meet for the purpose of appointing a Manager & Assistants have only a superficial acquaintance with you, that it might be well, if you incline to offer your services, to bring some letters or other credential of your industry &c.—& if these were to come from members of the Company they would have the greater weight.
Colo. Gilpin (one of the Directors, & who is the bearer of this

letter) is on his way to the Falls of Seneca & Shenandoah; & it would be fortunate if he shou’d meet with you in this trip. I am &c.

G: Washington

